Case 3:20-bk-03560   Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                              Document      Page 1 of 12
Case 3:20-bk-03560   Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                              Document      Page 2 of 12
Case 3:20-bk-03560   Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                              Document      Page 3 of 12
Case 3:20-bk-03560   Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                              Document      Page 4 of 12
                                     150ThirdAvenueSouth
                                                                                       www.pnfp.com
                                     Suite900
                                     Nashville,TN37201                               Phone800Ͳ264Ͳ3613

                                                                                       Account
RETURNSERVICEREQUESTED                                                               XXXXXXXX1400




                                   LGOrnamentals
                                   DebtorinPossession
                                   148StonecrestDrive
                                   Nashville,TN372095236




StatementofAccount                                                                                        Horizon75


 Balance9/01/20                           Summary
 $1,766.68
                                                Credits       + $456.11
 Balance9/30/20                          Interest      + $.00
 $774.61                                 Debits        Ͳ $1,448.18

 CreditTransactions
 Deposits
 9/03            RegularDeposit                                    231.11
 9/18            RegularDeposit                                    225.00
 TotalCredits                                                           $456.11



 DebitTransactions
 OtherDebits
 9/01            2910CLARKSVILLEHWKFCJ575040NASHVILLETN        6.54
                 083120Card#8092
 9/04            100ASHFORDCTRNSTSEDCPAYMENT                  34.93
                 678Ͳ9062570GA090320Card#8092
 9/08            3502HWY31APHILLIPS66ͲBBETHPAGETN           7.20
                 090720Card#8092
 9/08            BETHPAGEMKTBETHPAGETN090720988474             10.95
                 Card#8092
 9/29            5304HARDINGPIKEHARTACEHDWENASHVILLE          18.56
                 TN092820Card#8092




                                                                                                                 Page1of5
Case 3:20-bk-03560             Doc 20       Filed 10/23/20 Entered 10/23/20 15:09:39                  Desc Main
                                           Document      Page 5 of 12
                                                                      Page2of5
Case 3:20-bk-03560   Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39    Desc Main
                              Document      Page 6 of 12
AccountNumber:XXXXXXXX1400


 Checks
 9/25           Check1001                                                                                   450.00
 9/03           Check1002                                                                                   920.00
 TotalDebits                                                                                              $1,448.18
(*)Indicatesgapinchecknumbersequenece


AverageBalanceThisStatement                          $1,078.08   AnnualPercentageYieldEarned               .00%

InterestEarnedThisPeriod                                  $.00   DaysinPeriod                                 30

InterestPaidYeartoDate                                   $.00   InterestPaid                                $.00



 DAILYBALANCEINFORMATION
 9/01                             1,760.14     9/08                   1,018.17      9/29                      774.61
 9/03                             1,071.25     9/18                   1,243.17
 9/04                             1,036.32     9/25                     793.17




                                                                                                              Page3of5
Case 3:20-bk-03560              Doc 20         Filed 10/23/20 Entered 10/23/20 15:09:39              Desc Main
                                              Document      Page 7 of 12
                                    IntentionallyLeftBlank




                                                                                  Page4of5
Case 3:20-bk-03560   Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                              Document      Page 8 of 12
AccountNumber:XXXXXXXX1400                                           Date               9/30/20
                                                                       PrimaryAcctNo.   XXXXXXXX1400




         #0             09/03/2020           $231.11     #0          09/18/2020           $225.00




         #1001          09/25/2020           $450.00     #1002       09/03/2020           $920.00




                                                                                                Page5of5
     Case 3:20-bk-03560        Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39     Desc Main
                                        Document      Page 9 of 12
                    LG Ornamentals LLC
                      Profit and Loss
                          September 2020

                                                    Total
Income
 41000 Sales of Product Income                               225.00
Total Income                                   $             225.00
Gross Profit                                   $             225.00
Expenses
 60600 Contractors                                           920.00
 61400 Meals & Entertainment                                    6.54
 62500 Materials & Supplies                                   53.49
 63000 Taxes Paid
   63030 TN State Tax (Non Sales Tax)                        450.00
 Total 63000 Taxes Paid                        $             450.00
 67020 Equipment Fuel                                         18.15
Total Expenses                                 $            1,448.18
Net Operating Income                           -$           1,223.18
Net Income                                     -$           1,223.18




    Case 3:20-bk-03560            Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                                           Document     Page 10 of 12
     LG Ornamentals Receipts September Exhibit C
                                               Attachment
   Date         Type      No.       Total           s
09/13/2020   Payment   0892           225.00




   Case 3:20-bk-03560           Doc 20    Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                                         Document     Page 11 of 12
             LG Ornamentals Expenses September Exhibit D
   Date          Type       No.        Payee       Category     Total
                                    Ace           Materials &
09/29/2020    Expense               Hardware      Supplies         18.56
                                                  TN State
                                                  Tax (Non
09/25/2020    Check     1001                      Sales Tax)      450.00
                                    Bethpage      Equipment
09/08/2020    Expense               Market        Fuel             10.95
                                                  Equipment
09/08/2020    Expense               Phillips 66   Fuel              7.20
                                    Ashford       Materials &
09/04/2020    Expense               Center        Supplies         34.93
09/03/2020    Check     1002                      Contractors     920.00
                                                  Meals &
                                                  Entertainme
09/01/2020    Expense               KFC           nt                6.54




   Case 3:20-bk-03560             Doc 20     Filed 10/23/20 Entered 10/23/20 15:09:39   Desc Main
                                            Document     Page 12 of 12
